IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEE ISRAEL,
No. 710, 2014
Petitioner Below,
Appellant, Court Below—Superior Court
of the State of Delaware in and
v. for New Castle County

ROBERT COUPE, Commissioner, CA. No. N14M-05-01 1 WCC

Department of Correction,
PERRY PHELPS, Bureau Chief,
Bureau of Prisons, and DAVID
PIERCE, Warden, James T.
Vaughn Correctional Center,

Respondents Below,
Appel lees.

mmmmmmmamammmmmmmm

Submitted: March 30, 2015
Decided: June 11,2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
O R D E R
This 11‘" day of June 2015, having considered the appellant’s opening
brief as supplemented with a permissive writing, the appellees’ amended
motion to afﬁrm, and the Superior Court record, it appears to the Court that:
(1) The petitioner/appellant, Lee Israel, is an inmate at the James T.
Vaughn Correctional Center (JTVCC), a Delaware correctional facility. The

respondents/appellees are Robert Coupe, Commissioner of the Department

of Correction, Perry Phelps, Chief of the Bureau of Prisons, and David

Pierce, Warden of JTVCC (collectively “DOC”).

(2) It appears that Israel was employed in the JTVCC commissary
until he was su3pended from that position on September 6, 2013. On May
14, 2014, Israel filed a petition for a writ of mandamus asking the Superior
Court to compel DOC to reinstate him to his former position in the JTVCC
commissary or to appoint him to another position of equal value.

(3) Israel ﬁled this appeal from the Superior Court’s memorandum
opinion of November 25, 2014, denying his motion for defaultjudgment and
granting DOC’s motion for summary judgment.| On appeal, DOC has ﬁled
a motion to afﬁrm the Superior Court’s judgment on the ground that it is
manifest on the face of Israel’s opening brief that the appeal is without
merit.

(4) Having carefully considered the parties’ positions on appeal,
the Court finds it manifest that the Superior Court’s judgment should be
affirmed on the basis of the court’s well-reasoned memorandum opinion.
The Superior Court properly determined that Israel “is unable to establish a
clear legal right to employment, or that work classifications of an inmate are
a non-discretionary duty of the Respondents, and has thus failed to state a

I Israel v. lepe, 2014 WL 7740426 (Del. Super. Nov. 25, 2014).
’7

$92

claim for a writ of mandamus. To the extent Israel claims on appeal that
his right to a speciﬁc work assignment arises under DOC’s “Policy Number
1 135,” his claim is without merit.3

NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

BY THE COURT:

 

3 1a., at *2.

3 See Dalton v. Risley, 1994 WL 658488, at'ﬁ? 3 (Del. Nov. 15:: 1994) (“While Policy
Number 1135 contains mandatory language addressing termination decisions, this
language does not give rise to an entitlement for a particular position").

3